Case 2:19-cv-00248-JRG Document 249 Filed 11/04/20 Page 1 of 3 PageID #: 10028


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

 INFERNAL TECHNOLOGY, LLC and                         §
 TERMINAL REALITY, INC.,                              §
                                                      §
         Plaintiffs,                                  §
                                                      §           Civil Action No. 2:19-cv-248-JRG
 v.                                                   §
                                                      §                 Jury Trial Demanded
 SONY INTERACTIVE ENTERTAINMENT,                      §
 LLC,                                                 §
                                                      §
         Defendant.                                   §


           PLAINTIFFS’ NOTICE OF REQUEST FOR DAILY TRANSCRIPTS
             AND REAL TIME REPORTING OF COURT PROCEEDINGS


        Pursuant to the Court’s October 13, 2020 Fifth Amended Docket Control Order (Dkt. 229),

Plaintiffs Infernal Technology, LLC and Terminal Reality, Inc. (“Plaintiffs”) hereby notify the

Court and all counsel that Plaintiffs request both Daily Transcripts and Real Time Reporting of

the pre-trial conference, voir dire, jury selection, and trial.

        A copy of this notice has been emailed to the Court Reporter, Shelly Holmes, at

shelly_holmes@txed.uscourts.gov.




PLAINTIFFS’ NOTICE OF REQUEST FOR DAILY TRANSCRIPTS
AND REAL TIME REPORTING OF COURT PROCEEDINGS                                                    Page 1
Case 2:19-cv-00248-JRG Document 249 Filed 11/04/20 Page 2 of 3 PageID #: 10029


Dated: November 4, 2020                  Respectfully submitted,

                                          BUETHER JOE & COUNSELORS, LLC

                                          By: /s/ Eric W. Buether
                                             Eric W. Buether (Lead Counsel)
                                             State Bar No. 03316880
                                             Eric.Buether@BJCIPLaw.com
                                             Christopher M. Joe
                                             State Bar No. 00787770
                                             Chris.Joe@BJCIPLaw.com
                                             Kenneth P. Kula
                                             State Bar No. 24004749
                                             Ken.Kula@BJCIPLaw.com
                                             Theresa M. Dawson
                                             State Bar No. 24065128
                                             Theresa.Dawson@BJCIPLaw.com
                                             Nicholas C. Kliewer
                                             State Bar No. 24083315
                                             Nick.Kliewer@BJCIPLaw.com
                                             Michael C. Pomeroy
                                             State Bar No. 24098952
                                             Michael.Pomeroy@BJCIPLaw.com
                                             Thomas J. Gohn
                                             State Bar No. 24097742
                                             TJ.Gohn@BJCIPLaw.com

                                             1700 Pacific Avenue
                                             Suite 4750
                                             Dallas, Texas 75201
                                             Telephone:     (214) 466-1271
                                             Facsimile:     (214) 635-1827

                                          ATTORNEYS FOR PLAINTIFFS
                                          INFERNAL TECHNOLOGY, LLC AND
                                          TERMINAL REALITY, INC.




PLAINTIFFS’ NOTICE OF REQUEST FOR DAILY TRANSCRIPTS
AND REAL TIME REPORTING OF COURT PROCEEDINGS                                 Page 2
Case 2:19-cv-00248-JRG Document 249 Filed 11/04/20 Page 3 of 3 PageID #: 10030


                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system on this 4th day of November, 2020.


                                              /s/ Eric W. Buether
                                              Eric W. Buether




PLAINTIFFS’ NOTICE OF REQUEST FOR DAILY TRANSCRIPTS
AND REAL TIME REPORTING OF COURT PROCEEDINGS                                          Page 3
